EXHIBIT C
$

ees

HOLDINGS

By Federal Express
Earth Animal Ventures, LLC

49 John Street
Southport, Connecticut 06890
Attention: Dr. Robert Goldstein

Mr. Stewart Shanley
RE: Notice of Material Breach
Dear Sirs:

zr

Dear Stewart and Bob:

Sage Door Holdings

2905 4" Avenue South
Seattle, WA. 98134
720-442-2426
legal@sagedoorholdings.com

November 16, 2019

Please refer to the Master Exclusive Supply Agreement dated effective November 13.
2018 between Sage Fulfillment, LLC (“Sage”) and Earth Animal Ventures, LLC (*EAV”) (the
“MESA”). and Statement of Work No. | thereto dated effective January 1, 2019 between Sage
and EAV (the “SOW 1”: together with the MESA, collectively the ~Agreement”).

lam writing to notify EAV of its material breach of the terms of the Agreement.

Such breaches include. without limitation. (i) EAV’s failure to purchase the minimum
number of units required in the first three calendar quarters of 2019 pursuant to Section 2 of
SOW1. and (it) EAV’s unequivocal statements that it will not purchase the minimum number of
units required to be purchased in the fourth calendar quarter of 2019. as well as all calendar
quarters in (and for years) 2020 and 2021 pursuant to Section 2 of the SOW}.
Please call me to discuss how we might work to resolve this situation, | think a face-to-
face meeting at this point is most appropriate as time is of the essence. As | am sure you can
appreciate. this letter is intended to preserve all of Sage’s rights and remedies. I look forward to
hearing from you.

Very Truly Yours,

Richard Calafiore

CEO

oC: Anthony J. Musto, Esq.
One Eliot Place. 3rd Floor

Fairfield. Connecticut 06824

oC: Michael F. Mulpeter
Cohn Birnbaum & Shea P.C.
100 Pear! St., 12" floor
Hartford, CT 06103
